DOWNEY, Judge.
The main thrust of this appeal is the award of punitive damages against appellants on a record virtually devoid of any proof of the appellants’ financial resources. We held in International U. of Op. Eng., Local No. 675 v. Lassitter, Fla.App.1974, 295 So.2d 634, that there must be sufficient proof of a defendant’s financial resources so as to create a basis in the record for the jury to make an award of punitive damages and so that the propriety thereof might be reviewed. See also, Brock v. Maine, Fla.App.1974, 293 So.2d 375. But see Aaron v. Rinaldi, Fla.App.1974, 296 So.2d 632.
Accordingly, upon authority of our decisions in the International Union and Brock cases, which incidentally the trial judge did not have the benefit of when he entered this judgment under review, we reverse with directions to grant the parties a new trial on damages only.
CROSS, J., and LEE, THOMAS J., Associate Judge, concur.